Title: To Thomas Jefferson from Francis Walker Gilmer, 28 November 1824
From: Gilmer, Francis Walker
To: Jefferson, Thomas


Dear Sir.
New York.
28th novr 1824
Dr Blaettermann will arrive in the Trident, bound from London, to new York; & I wonder he is not in.The other professors will arrive in the Liverpool Packet of the 16th octr. at new York also, & that too, must be here in a few days.My health is still so low, & my future strength so precarious, after such a continued & dreadful shock, that I could not with propriety give a positive acceptance even now, of the offer made me. I shall never hold a sinecure, & if I should be too feeble for the laborious duties of the office, it would be wrong for me to take the salary. I will if my health permit, give a positive answer in a fortnight. meanwhile, I have been inquiring here, for a more fit person, should I be obliged to decline the proposal.I have little hope of leaving new York in a fortnight; if indeed my malady in its mortal symptoms, is eradicated. My only comfort has been, that so far, my lungs remain sound.I still write with inconvenience, in my wrapper and arm chair: I am close-housed, & rigidly starved.Dr Parr did not write to you from age & infirmity, he said he should, & sent by me many things too flattering to be communicated.The large packet from Majr Cartwright, on examination, seems to contain trinkets, which I fear to trust to the mail, & therefore I have detained them.yours most trulyF. W. Gilmer